Citation Nr: 0715125	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 1999, the RO held that service connection was not 
warranted for PTSD because there was no evidence of a 
stressful experience.  The veteran was informed of this 
decision and did not attempt to initiate an appeal until 
March 2001.  By means of letter dated March 19, 2001, the 
veteran was informed that his notice of disagreement was 
untimely and that his appeal would be treated as new claim.  
By means of July 2001 rating decision, the RO addressed the 
matter on a direct basis, due to the implementation of the 
Veterans Claims Assistance Act of 2000, and held that service 
connection for PTSD was not warranted. 

In March 2003, the veteran failed to report for his scheduled 
hearing.

In November 2003 and December 2005, the Board remanded the 
matter for additional procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in this case; however, 
additional evidentiary development is necessary.  The veteran 
alleges entitlement to service connection for PTSD.   With 
respect to his stressors, during his May 2006 VA examination, 
the veteran asserted that during his second period of service 
he witnessed the suicide of a man they called "Black 
Cherokee" in December 2003.  The provisions of 38 U.S.C.A. 
§ 5103A (West 2002) require that VA assist the veteran by 
making reasonable efforts to obtain information that would 
corroborate the veteran's claimed in-service stressor.  

Additionally, during his May 2006 VA examination, the 
examiner noted that the veteran had undergone a VA 
psychiatric assessment the day before and been diagnosed as 
having PTSD.  The evidence of record only contains VA 
outpatient treatment records through September 2004.   The 
entirety of the veteran's VA treatment records, particularly 
with regards to his psychiatric treatment, should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should use all available 
resources in an attempt to corroborate 
the veteran's alleged stressors, in 
particular the alleged suicide of 
"Black Cherokee" in December 2003.

2.  The RO should obtain copies of all 
of the veteran's VA treatment records 
from September 2004 to present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  After conducting any additional 
indicated development, including a VA 
psychiatric examination, if warranted, 
the RO should readjudicate the issue on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal continues to remain 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



